Citation Nr: 1630107	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  07-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder. 
 
2. Entitlement to a higher evaluation for bilateral hearing loss, to include whether the disability rating reduction from 40 percent to 30 percent, effective August 1, 2008, was proper. 
 
3. Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1980.  He died in October 2014.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006, January 2008 and May 2008 decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). The November 2006 rating decision denied entitlement to TDIU.  In the January 2008 rating decision, the RO denied service connection for heart disease and proposed the reduction of the disability evaluation assigned for service connected bilateral hearing loss, from 40 percent to 30 percent.  The May 2008 rating decision implemented the reduction of the disability evaluation assigned for service connected bilateral hearing loss to 30 percent, effective August 1, 2008. 

This claim was remanded in November 2013 and is again before the Board.

The Veteran passed away in October 2014.  In October 2014, the Veteran's widow submitted a request for substitution of claimant upon death of claimant, VA Form 21-0847.  By letter dated February 2016, the RO informed the Veteran's widow that she was accepted as substitute for the Veteran's pending claims.  See Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389, codified at 38 U.S.C.A. § 5121A.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 Board remand, the Board requested that efforts be made to associate outstanding records with the claims file.  Specifically, in part, treatment records from Dr. R.B. and the Veteran's VA vocational rehabilitation records.  These records have not been associated with the claims file, and a remand is required to complete this action.  

In regard to the treatment records from Dr. R.B., the Board acknowledges that the UT Medical Center indicated in April 2015 that the Veteran was not treated there.  However, the record includes treatment records from Dr. R.B., University Cardiology, dated February 2006 and October 2005, indicating that the Veteran was indeed treated by Dr. R.B. and this negative response appears to be in error.  The Veteran indicated he was treated from November 2005 to November 2013 by Dr. R.B. at University Cardiology, and the Board requests that additional efforts be made to obtain these records.  

Further, the Board remand requested that after associating any pertinent, outstanding records with the claims folder, the Veteran be scheduled for an appropriate VA examination to determine nature and etiology of his heart disability.  As the Veteran is deceased, an in-person examination is impossible.  However, the Board finds a medical opinion should be sought to comply with the Board's prior remand instructions.

As the November 2013 Board remand instructions must be completed, additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Appellant provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection a heart disability, to include as secondary to psychiatric disability, the evaluation of bilateral hearing loss, and entitlement to a TDIU. The Appellant should be specifically requested to provide authorization to obtain treatment records from Dr. R.B. at University Cardiology.  Document all unsuccessful attempts to obtain such records. 

2. Notify the Appellant that she may submit lay statements from herself and from individuals who have first-hand knowledge of the Veteran's heart disability, including its relationship to his service and its onset, his hearing loss, and the effect of his service-connected disabilities on his ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

3. Obtain the Veteran's VA vocational rehabilitation records.
 
4. After associating any pertinent, outstanding records with the claims folder, send the claims file to an appropriate VA examiner for an opinion on the nature and etiology of the Veteran's heart disability. The claims folder must be made available and reviewed by the examiner. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's heart disability had its onset in service or within one year of separation or is etiologically related to service. 

The examiner must also provide an opinion on whether it is at least as likely as not that the Veteran's heart disability was caused, at least in part, or aggravated by his psychiatric disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.
 
5. Readjudicate the claims on appeal. If the benefits sought on appeal are not granted in full, issue the Appellant and her representative a supplemental statement of the case and provide the Appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




